Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of tripeptide-1, hexapeptide-12, lactoferrin and ledum palustre extract in the reply filed on 12/17/2021 is acknowledged.
Claims 6-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Status of the Claims
Claims 1-21 are pending in this application.
Claims 6-13 and 19 are withdrawn from consideration as being drawn to a non-elected species.
Claims 1-5, 14-18 and 20-21 are presently under consideration as being drawn to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a topical composition for improving bruising associated with injection of a filler comprising: one or more ingredients encapsulated in a liposome; a tripeptide; and a hexapeptide, wherein the topical composition improves healing or appearance of a bruise associated with injection of the filler.
      When referring to the tripeptide and hexapeptide, the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”

The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the tripeptide can be any tripeptide, and the hexapeptide can be any hexapeptide.
However, the specification fails to provide a representative number of examples for said tripeptide and hexapeptide. The specification provides one specific examples of tripeptide (i.e. tripeptide-1) and 2 examples of hexapeptides (i.e. Hexapeptide-11 and hexapeptide-12).
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claims and the specification fail to provide written description for the broad genus. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garruto et al. (US 2017/0224760).
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that 
	With respect to claims 2 and 4, the instant specification teaches that the tripeptide-1 comprises palmitoyl tripeptide-1, and the hexapeptide-12 comprises palmitoyl hexapeptide-12 (para [0005]).
	With respect to claim 16, Garruto et al. teach the compositions also comprise caprylic/capric triglyceride (paras [0226]-[0232]).

Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley (US 9265792).
With respect to claims 1-2, Riley teaches a topical composition comprising: (a) a topical base formulation from about 10-99.999% inclusive by weight of the topical composition wherein the topical base formulation comprises at least one of glycerin, triglyceride, natural butters, oils or waxes; and (b) active ingredients from about 0.001-90% inclusive by weight of the topical composition, wherein the active ingredients include: (i) stem cells and stem cell factors; and (ii) basic fibroblast growth factor, wherein the stem cells and stem cell factors are 5.4% by weight of the topical composition, and the basic fibroblast growth factor is 1 % by weight of the topical composition; and wherein the active ingredients are combined in the topical base
formulation for application to a user's skin (claim 1), wherein the active ingredients are added to the topical base formulation in liposomal form (claim 3), and wherein the composition further comprises from about 0.001 % to about 89.999% inclusive of at least one compound selected from the group consisting of: (a) Acetyl Hexapeptide-8; (b) 
Given the finite possibility, one of ordinary skill in the art would have at once envisaged a composition comprising tripeptide-1 and a hexapeptide (i.e. hexapeptide-8, hexapeptide-10, hexapeptide-3, hexapeptide-6, hexapeptide-1, or hexapeptide-11).
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention of Riley. Thus, Riley is deemed anticipatory.
With respect to claim 16, Riley teaches the composition comprises glycerin (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760).
The teachings of Garruto et al. with respect to claims 1-2, 4 and 16 have been discussed above.
Garruto et al. do not teach the limitations of instant claims 3 and 5.
However, Garruto et al. further teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) and of the second peptide (i.e. palmitoyl tripeptide-1) (para [0101]).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 9265792).
The teachings of Riley with respect to claims 1-2 and 16 have been discussed above.
Riley does not teach the tripeptide-1 is present at 1-10 ppm.

A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).


Claims 1-2, 4, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760) in view of Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
The teachings of Garruto et al. with respect to claims 1-2, 4 and 16 have been discussed above.
Garruto et al. do not teach lactoferrin.
With respect to claim 14, Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
-hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that palmitoyl hexapeptide-12, palmitoyl tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds 
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 15, Ribier et al. teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-21, as discussed above, Garruto et al. teach that the composition comprises palmitoyl tripeptide-1, palmitoyl hexapeptide-12 and caprylic/capric triglyceride.

Claims 1-2, 4, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760) in view of Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015) as applied to claims 1-2, 4, 14-18 and 20-21 above, and further in view of Lee et al. (KR20080046794A).
This rejection applies to the elected species (Ledum palustre extract).
The teachings of Garruto et al., Takayama et al. and Ribier et al. have been discussed above.
Garruto et al., Takayama et al. and Ribier et al. do not teach the composition further comprises Ledum palustre extract.
Lee et al. teach a cosmetic composition for improving skin wrinkles comprising an extract of Ledum palustre (abstract; claims 1-4).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that palmitoyl hexapeptide-12, palmitoyl tripeptide-1, lactoferrin and Ledum palustre extract are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10493011 in view of Garruto et al. (US 2017/0224760).
With respect to claims 1-3, ‘011 claims a topical composition for improving skin laxity, texture or crepiness, or for improving body contouring, comprising: a tripeptide-1 present at 1-10 ppm, a hexapeptide-11 present at about 0.001 % to about 6% by weight, and a hexapeptide-12 present at 0.5-10 ppm, wherein the topical composition improves skin laxity or body contouring (claim 1).
With respect to claim 16, ‘011 claims the composition further comprises ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantagolanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica,propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof (claim 5).
‘011 does not claim the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘011 in a liposome because Garruto et al. teach a similar topical composition for promoting skin repair formulated in a liposome.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” 
With respect to claim 4, ‘011 does not claim the hexapeptide is hexapeptide-12. However, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. Therefore, since the references teach that hexapeptide-12 and tripeptide-1 are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
With respect to claim 5, Garruto et al. teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) (para [0101]). 

Claims 1-5, 14-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10493011 in view Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
The teachings of ‘011 and Garruto et al. with respect to claims 1-5 and 16 have been discussed above.
‘011 and Garruto et al. do not teach lactoferrin.
With respect to claim 14, Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 15, Ribier et al. teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of  to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-21, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantagolanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica,propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof.

Claims 1-5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11052032 in view of Garruto et al. (US 2017/0224760).
With respect to claims 1-2 and 4, ‘032 claims a method for improving skin laxity, texture, or crepiness, or for improving body contouring, comprising: administering a topical composition comprising: a tripeptide-1, a hexapeptide-11, a hexapeptide-12, wherein the topical composition improves skin laxity, texture, or crepiness or body contouring (claim 1).
With respect to claim 3, ‘032 claims the tripeptide 1 is present at 1-10 ppm (claim 7).
With respect to claim 5, ‘032 claims the hexapeptide-12 is present at about 0.5-10 ppm (claim 10).
With respect to claim 16, ‘032 claims the composition further comprises one or more additional ingredients selected from the group consisting of ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum leaf extract, or combinations thereof (claim 11).
‘032 does not claim the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl 
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘032 in a liposome because Garruto et al. teach a similar topical composition for promoting skin repair formulated in a liposome.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.

Claims 1-5, 14-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11052032 in view of Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
The teachings of ‘032 and Garruto et al. with respect to claims 1-5 and 16 have been discussed above.
‘032 and Garruto et al. do not teach lactoferrin.
With respect to claim 14, Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-21, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658